DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 6-14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker, US PGPub 2012/0312386 in view of Pelouch, US Patent 3,837,435.

    PNG
    media_image1.png
    638
    541
    media_image1.png
    Greyscale


Regarding claim 1, Barker discloses a modular pit structure (11, see fig 1-4) for an inground lifting system, the pit structure comprising: a first end part (20 on left in fig 2); a second end part (20 on right in fig 2); at least one intermediate part (14), wherein the at least one intermediate part (14) has a length (left to right in fig 2), a width (top to bottom in fig 2) and a height (top to bottom in fig 4); and a frame (17) configured to be placed in an assembled pit (see fig 1), wherein after assembling of the pit (11) the length (as described above) of the intermediate part (14) extends in a  horizontal direction (left to right in fig 1) between the first (20) and second end parts (20) and an interlock (see shaped edges of ends and intermediate part in fig 2 and 4) between adjacent parts of the first end part (20), the second end part (20), and the at least one intermediate part (14) of the pit structure (11) extend in a vertical direction (top to bottom in fig 1).  Barker does not specify the concrete connection of the frame.

    PNG
    media_image2.png
    445
    373
    media_image2.png
    Greyscale

Pelouch teaches a similar pit lifting structure (fig 5) whenein a recess around the frame (33) is filled with concrete to form a structural and level connection to a workshop floor (see column 3, lines 1-20).  It would have been obvious to provide the concrete connection described by Pelouch to the system disclosed by Barker in order to mount the frame in a level manner and to enable access from protected high pressure lines to the lifting structure.  
Regarding claim 2, Barker in view of Pelouch discloses the modular pit structure of claim 1, wherein each of the at least one intermediate part (14) has a first predetermined length (left end of 14 in fig 2).
Regarding claim 3, Barker in view of Pelouch discloses the modular pit structure of claim 2, wherein each of the at least one intermediate part (14) has a second predetermined length (right end of 14 in fig 2).
Regarding claim 6, Barker in view of Pelouch discloses the modular pit structure of claim 1, wherein each of the at least one intermediate part (14) has a U-shape (see fig 4).
Regarding claim 7, Barker in view of Pelouch discloses the modular pit structure of claim 2, wherein each of the at least one intermediate part (14) has a U-shape (see fig 4).

Regarding claim 9, Barker in view of Pelouch discloses the modular pit structure of claim 7, wherein a connection (see fig 4 and 6) between adjacent parts of the first end part (20), the second end part (20), and the at least one intermediate part (14) of the pit structure comprises a form closure (see fig 6).
Regarding claim 10, Barker in view of Pelouch discloses the modular pit structure of claim 1, further comprising a cover (12).
Regarding claims 11 and 12, Barker in view of Pelouch discloses the modular pit structure of claims 1 and 10, wherein each of the at least one intermediate part (14) comprises connecting elements (15) configured for connecting the pit structure with a lifting system or lifting device (sized and oriented for supporting a lifting device).
Regarding claim 13, Barker in view of Pelouch discloses the modular pit structure of claim 1, wherein the frame (17) comprises a number of anchors (see flanged region of between adjacent parts).
Regarding claim 14, Barker in view of Pelouch discloses the modular pit structure of claim 1, further comprising a number (see fig 4) of cover plates (12).
Regarding claim 21, Barker in view of Pelouch discloses the modular pit structure of claim 1, wherein the first end part (20), the second end part (20), and each of the at least one intermediate part (14) together extend along a horizontal plane (left to right in fig 1).


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of Pelouch.
.

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of Pelouch in view of a Taylor et al., US PGPub 2004/0149520.
Regarding claims 15 -16, Barker in view of Pelouch discloses the modular pit structure of claim 1 but does not specify a lifting system with a vehicle lift placed into the pit.
 
    PNG
    media_image3.png
    371
    557
    media_image3.png
    Greyscale

Taylor et al. teaches a similar pit structure (see fig 1) comprising a vehicle lift (12).  It would have been obvious to provide the vehicle lift described by Taylor et al. to the system disclosed by Baker in view of Pelouch in order to employ the pit for vehicle maintenance operations. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654